ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
Transdev Services, Inc.                      )   ASBCA No. 59812
                                             )
Under Contract No. CQ12169-E                 )

APPEARANCE FOR THE APPELLANT:                    Bradon J. Smith, Esq.
                                                  Associate General Counsel

APPEARANCE FOR THE AUTHORITY:                    Jon B. Crocker, Esq.
                                                  Chief Counsel
                                                  Washington Metropolitan Area Transit Authority

                                ORDER OF DISMISSAL

       Appellant requests to withdraw this appeal, stating that it has submitted a revised
claim and the Washington Metropolitan Area Transit Authority (WMATA) has agreed to
review and issue a contracting officer's final decision on its revised claim. WMATA
does not oppose appellant's request. Accordingly, this appeal is dismissed without
prejudice to a timely appeal from a final decision on the revised claim.

      Dated: 19 August 2015


                                                 /~~~
                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59812, Appeal ofTransdev Services,
Inc., rendered in conformance with the Board's Charter.

      Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals